DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No:16/996,582 filed on 08/18/2020 with a 04/24/2013 priority date. 
This action has been made NON-FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8-12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hon, US 20070198534 in view of Land, US 20020112180.
Claim 1:
Hon discloses an apparatus (See Hon Abstract).  Hon failed to explicitly disclose traverse the hierarchy of the one or more nested media containers, however Land discloses this feature in Paragraph 0145.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hon by incorporating gesture control by teachings of Land to enable improved features for the creation and presentation of multimedia content (See Land Field of the Invention).
As modified:
The combination of Hon and Land discloses the following:
one or more memory configured to store (See Hon Paragraph 0055, 0059, 0061-0062, 0064, 0079): 
a hierarchy of nested media containers (See Hon Paragraph 0033-0034) comprising: 
one or more nested media containers (See Hon Paragraph 0033-0034), each nested media container comprising: 
an indication of a content location provided by content storage, wherein the content location indicates a location of content data (“location of media objects” See Hon Paragraph 0075-0076); 
a set of metadata describing the content data, the set of metadata including a content type of the content data (“meta information” See Hon Paragraph 0012); 
and a set of links to nested media containers (“link to images or other multi-media” See Hon Paragraph 0002); 
and one or more nested media panels (See Hon Paragraph 0010 & 0070 wherein Hon’s teachings of an interface is the same as the Applicant’s teachings of the panels), each nested media panel configured with instructions to contextually render one or more nested media containers (See Hon Paragraph 0033-0034) in a three- dimensional context (See Hon Paragraph 0010-0012); 
and one or more processors (See Hon Paragraph 0030) configured to: 
determine, based on the set of metadata (“meta information” See Hon Paragraph 0012) and links to nested media containers, an association with nested media panel (See Hon Paragraph 0010 & 0070 wherein Hon’s teachings of an interface is the same as the Applicant’s teachings of the panels) for each of the one or more nested media containers (See Hon Paragraph 0033-0034); 
and render, in a three-dimensional context (See Hon Paragraph 0010-0012), a user interface (See Hon Paragraph 0010 & 0070 wherein Hon’s teachings of an interface is the same as the Applicant’s teachings of the panels), the rendering comprising to:
traverse the hierarchy of the one or more nested media containers (See Land Paragraph 0145); 
and contextually render, in the three-dimensional context (See Hon Paragraph 0010-0012) and based on instructions configured by an associated nested media panel and the set of metadata (“meta information” See Hon Paragraph 0012) from an associated nested media container (See Hon Paragraph 0033-0034), content data indicated by each nested media container (See Hon Paragraph 0033-0034).
Claim 2:
The combination of Hon and Land discloses wherein the hierarchy of the nested media containers comprise a tree (“tree structure” See Hon Paragraph 0082).
Claim 3:
The combination of Hon and Land discloses wherein the three-dimensional (See Hon Paragraph 0010-0012) context is virtual reality or augmented reality (See Hon Paragraph 0005, 0050, 0060).
Claim 5:
The combination of Hon and Land discloses wherein to determine the association with nested media panel for each of the one or more nested media containers further comprises to perform the determining at runtime (See Hon Paragraphs 10-12).
Claim 6:
The combination of Hon and Land discloses wherein the one or more processors are further configured to: 
add an additional nested media container within the hierarchy (See Hon Paragraphs 0033-0034); 
and render, in the three-dimensional context, an altered user interface to incorporate additional content data indicated by the additional nested media container (“updated with changes” See Hon Paragraphs 0051 & 0084).
Claim 8:
Hon discloses a computer program product comprising a computer-readable storage medium that stores instructions for execution by a processor to perform operations of a nested media panel rendering system, the operations, when executed by the processor, to perform a method (See Hon Abstract).  Hon failed to explicitly disclose traverse the hierarchy of the one or more nested media containers, however Land discloses this feature in Paragraph 0145.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hon by incorporating gesture control by teachings of Land to enable improved features for the creation and presentation of multimedia content (See Land Field of the Invention).
As modified:
The combination of Hon and Land discloses the following:
determining, based on a set of metadata (“meta information” See Hon Paragraph 0012) and links to nested media containers (See Hon Paragraph 0033-0034), an association of one or more nested media panels from a set of nested media panels (See Hon Paragraph 0010 & 0070 wherein Hon’s teachings of an interface is the same as the Applicant’s teachings of the panels) to nested media containers (See Hon Paragraph 0033-0034) within a hierarchy (“tree structure” See Hon Paragraph 0082); 
traversing the hierarchy of the nested media containers (See Land Paragraph 0145); 
and rendering, in a three-dimensional context (See Hon Paragraph 0010-0012) and based on instructions configured by a nested media panel associated with a nested media container (See Hon Paragraph 0033-0034) and the set of metadata (“meta information” See Hon Paragraph 0012)  from an associated nested media container (See Hon Paragraph 0033-0034), content data indicated by nested media containers (See Hon Paragraph 0033-0034) within the hierarchy (“tree structure” See Hon Paragraph 0082).
Claim 9:
The combination of Hon and Land discloses wherein the traversing the hierarchy further comprises determining an association for each nested media container in the hierarchy to a nested media panel (See Hon Paragraphs 0033-0034).
Claim 10:
Claim 10 is rejected on the same basis as claim 3.
Claim 11:
The combination of Hon and Land discloses wherein rendering the content data further comprises modifying, based on the hierarchy of a second nested media container being a descendant of a first nested media container, content data associated with the first nested media container (See Hon Paragraphs 0033-0034).
Claim 12:
The combination of Hon and Land discloses wherein the modifying further comprises modifying at least one three-dimensional (See Hon Paragraph 0012) coordinate component of the first nested media container (See Hon Paragraphs 0033-0034).
Claim 15:
Hon discloses a method of rendering content data indicated by nested media containers (See Hon Paragraph 0033-0034) in a three-dimensional context (See Hon Abstract & Paragraph 0010-0012).  Hon failed to explicitly disclose traversing the hierarchy of the nested media containers, however Land discloses this feature in Paragraph 0145.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hon by incorporating gesture control by teachings of Land to enable improved features for the creation and presentation of multimedia content (See Land Field of the Invention).
As modified:
The combination of Hon and Land discloses the following:
receiving a set of indicators indicating storage locations of a set of content data (“Users on the client machines 137 to 139 would then see the same object from the original location to the new location as indicated by the terms of the event.” See Hon Paragraph 0076);
creating a hierarchy (“tree structure” See Hon Paragraph 0082) of nested media containers (See Hon Paragraph 0033-0034), wherein each indicator from the set of indicators (“Users on the client machines 137 to 139 would then see the same object from the original location to the new location as indicated by the terms of the event.” See Hon Paragraph 0076) is comprised within at least one nested media container within the hierarchy (“tree structure” See Hon Paragraph 0082); 
traversing the hierarchy of the nested media containers (See Land Paragraph 0145); 
and determining, based on a set of metadata (“meta information” See Hon Paragraph 0012) and the hierarchy (“tree structure” See Hon Paragraph 0082), an association with a nested media panel from a set of nested media panels (See Hon Paragraph 0010 & 0070 wherein Hon’s teachings of an interface is the same as the Applicant’s teachings of the panels) for a plurality of nested media containers (See Hon Paragraph 0033-0034) within the hierarchy (“tree structure” See Hon Paragraph 0082), 
wherein the nested media panels (See Hon Paragraph 0010 & 0070 wherein Hon’s teachings of an interface is the same as the Applicant’s teachings of the panels) comprise instructions for rendering, based on the hierarchy (“tree structure” See Hon Paragraph 0082), a three-dimensional user interface (See Hon Paragraph 0010-0012), comprising content data indicated by nested media containers (See Hon Paragraph 0033-0034) within the hierarchy (“tree structure” See Hon Paragraph 0082).
Claim 16:
Claim 16 is rejected on the same basis as claim 3.
Claim 17:
The combination of Hon and Land discloses wherein at least one indicator of the set of indicators is received separately from a second indicator of the set of indicators (“Users on the client machines 137 to 139 would then see the same object from the original location to the new location as indicated by the terms of the event.” See Hon Paragraph 0076).
Claim 19:
The combination of Hon and Land discloses wherein the three-dimensional user interface further comprises a two-dimensional projection of the three-dimensional user interface (See Hon Paragraph 0012).
7.	Claim(s) 4, 7, 13, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hon, US 20070198534 in view of Land, US 20020112180 and in further view of Marvit, US 20100328201.
Claim 4:
The combination of Hon and Land failed to disclose Z-axis.  However, Marvit discloses wherein the hierarchy indicates a placement relative to a Z- axis (“movement along x and y-axes may be used to travel within a level of a hierarchy, while movement along a z-axis may be used to travel between levels of the hierarchy.” See Marvit Paragraph 0089).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hon and Land by the teachings of Marvit to enable improved features for incorporating multidimensional information using z-axis more effectively (See Marvit Summary of the Invention & Paragraph 0089).
Claim 7:
The combination of Hon and Land failed to disclose gesture control.  However, Marvit discloses wherein the one or more processors are further configured to receive input from a user based on tactile control, motion control, optical control, audible control, or gesture control (See Marvit Paragraph 0089).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hon and Land by the teachings of Marvit to enable improved features for incorporating gestures more effectively (See Marvit Summary of the Invention).
Claim 13:
Claim 13 is rejected on the same basis as claim 4.
Claim 14:
Claim 14 is rejected on the same basis as claim 7.  
Claim 18:
Claim 18 is rejected on the same basis as claim 7.  
Claim 20:
The combination of Hon, Land and Marvit discloses rendering, based on the hierarchy, a first user interface element associated with first content data closer relative to a Z- axis than a second user interface element associated with second content data (“movement along x and y-axes may be used to travel within a level of a hierarchy, while movement along a z-axis may be used to travel between levels of the hierarchy.” See Marvit Paragraph 0089).  
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080222106 discloses media content search results ranked by popularity (See Figure 4).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 25, 2022